237 U.S. 574
35 S.Ct. 749
59 L.Ed. 1118
A. D. DANIELS, Appt.,v.MARTHA M. CRADDOCK, Ruby I. Auten, and J. B. Auten, her  Husband, and William Shirk.
No. 248.
Supreme Court of the United States
Argued April 21 and 22, 1915.
June 1, 1915

Messrs. Harrison G. Platt, Alexander Britton, Robert Treat Platt, and Hugh Montgomery for appellant.
Messrs. Will R. King, L. F. Conn, and F. M. Saxton for appellees.
Mr. Chief Justice White delivered the opinion of the court:


1
Included among the fifteen cases which were argued by the appellant in a single brief, this case was separately argued by the appellees. The brief pressed upon our attention seven propositions, all of which we are of opinion are disposed of by the views announced in No. 239 [237 U. S. 547, 59 L. ed. ——, 35 Sup. Ct. Rep. 740], since the propositions all in substance either conflict with the finding of the Secretary of the Interior as to the performance by the lieu applicants of every essential requirement to entitle them to make the entry, or directly or indirectly assert the possession by the Land Department, at least as to the lieu entries, of the discretionary power which was asserted and recognized by the court below. It follows, therefore, that for the reasons here stated and those expressed in No. 239 the judgment must be and it is reversed, and the case is remanded for further proceedings in accordance with this and the opinion in No. 239.


2
Reversed.